Chapman, J.
The defendant is liable as executrix in her own wrong, and the extent of her liability is prescribed in Gen. Sts. c. 94, §§ 14,15. Both the notes belonged to the estate of Lydia L. Loomis, deceased, so far as creditors were concerned. Wnen *180they came into the hands of the defendant, and a.so at the decease of Lydia L. Loomis, the note of Chadwick & Sons was good and collectable. But the defendant assumed the ownership and control of it, and neglected to collect it till they became insolvent. She ought to account to the plaintiff not only for the dividends she has received from their assignee, but for the balance which she might have collected before the insolvency. But there is no evidence as to the ability of Blakeslee to pay the balance due on his note, and the only right of the plaintiff is to have it delivered to him. Decree accordingly.